OPINION — AG — QUESTION: " MAY THE LEGISLATURE, BY STATUTE OR PROCEDURAL RULE, IMPOSE A BINDING LIMITATION UPON THE LENGTH OF LEGISLATIVE SESSION? ", ANSWER: PURSUANT TO ARTICLE V, SECTION 30 OF THE OKLAHOMA CONSTITUTION, EACH HOSE OF THE LEGISLATURE HAS SOLE POWER TO DETERMINE THE RULES OF ITS PROCEEDINGS FOR EACH REGULAR AND SPECIAL SESSION. NO LEGISLATURE MAY ESTABLISH RULES OF PROCEDURE BINDING UPON A SUBSEQUENT LEGISLATIVE BODY. ANY STATUTE SEEKING TO PROMULGATE BINDING RULES FOR CONDUCT FOR FUTURE LEGISLATIVE BUSINESS WOULD BE UNCONSTITUTIONAL. CITE: 75 O.S. 1961 26.21 [75-26.21], OPINION NO. 63-203 (CHARLES NESBITT) ** SEE: OPINION NO. 79-203 (1979) **